DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Claims 1-4, 8-11, 15-18 were previously rejected. Claims 5-7, and 12-14 were previously withdrawn.  Claims 1, 8 and 15 are amended. Claims 19-24 are newly added. Claims 1-4, 8-11, 15-24 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-11, 15-24 have been considered but are moot because the new ground of rejection of does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument with respect to the new claim language.


In addition, for the teaching of the non-combined registration request, the Office Action on page 5 offers Hong (citing Fig. 4 and paras. [0058], [0060]-[0062]). Upon review, Applicant respectfully submits that these portions of Hong have not been shown to disclose the current claim language. 

For example, Hong (paras. [0060]-[0061]) states: 

1) A UE 401 initiates a network attach procedure by transmitting a attach request message to an MME 402. The attach request message includes attach type information and additional update type information. 

By specifying the attach type as 'combined EPS/IMSI attach' and the additional update type as 'SMS-only', a UE may notify of that IMSI attach is for an SMS, that the UE does not desire any other services of a CS domain, or that the UE is for a PS-only subscription. That is, when the UE corresponds to a PS-only subscription, an SMS-only indication may be included in a combined EPS/IMSI attach request message. 

Applicant respectfully submits that the cited portions of Hong refer to a combined attach request. However, Applicant respectfully submits that the cited portions of Hong have not been shown to  teach or suggest "receiving, by a mobility management network element in a packet switched (PS) domain, a non-combined registration request from a terminal device," particularly where "[after receiving the non-combined registration request and] when determining that the mobility management network element in the PS domain cannot transfer an SMS for the terminal device through the PS domain, the mobility management network element in the PS domain [sends] a location update request to a mobility management network element in a circuit switched (CS) domain, wherein the location update request is used to implement registration of the terminal device with the CS domain" as recited in claim 1. 
For at least the above-mentioned reasons, Applicant respectfully asserts that amended claim 1 distinguishes over Hong, and is in condition for allowance. Therefore, Applicant respectfully requests reconsideration and allowance of independent claim 1 and all claims depending therefrom. 

Examiner respectfully disagrees. As previously indicated in the advisory action on March 17, 2021, examiner noted that while [0061] discloses a combined registration attach, [0062] was also previously recited in the final office action, and further indicates a non-combined registration attach, in the form of an EPS attach only, which is different from a combined EPS/IMSI attach. Examiner notes that an EPS attach only request is 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8-9, 15, 16, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0109966 A1 to Hong et al. (Hereinafter “Hong”) in view of US 2018/0020417 A1 (provisional application NO. 62/363,181, filed on Jul. 15, 2016) to Catovic et al. (hereinafter “Catovic”)

Regarding Claim 1, Hong teaches An SMS processing method in an Internet of Things, wherein the method comprises: 
receiving, by a mobility management network element in a packet switched (PS) domain, a non-combined registration request from a terminal device, (Figure 4 and [0060]-[0062], discloses MME 402 receiving an attach request from UE 401, in which the attach type indicates “EPS attach” (i.e. non-combined registration request).  Examiner notes that [0058], [0061], and [0062], describes different kinds of attach types, including an “EPS attach” (i.e. non-combined registration request) and a combined EPS/IMSI attach (i.e. combined registration request)) wherein the non-combined registration request carries SMS only indication information, which indicates that the terminal supports SMS transfer without combined procedure; ([0062], discloses the additional update type information of the attach request indicates “SMS-ONLY”. Examiner notes that [0058], [0061], and [0062], describes different kinds of attach types, including an “EPS attach” (i.e. non-combined registration request) and a combined EPS/IMSI attach (i.e. combined registration request). [0062], discloses by specifying the attach type as `EPS attach` and the additional update type as `SMS-only,` a UE may notify that a UE is for a PS-only subscription (i.e. SMS transfer without combined procedure). That is, when the UE corresponds to a PS-only subscription, an SMS-only indication may be included in an EPS attach request message) and
determining that the mobility management network element in the PS domain cannot transfer an SMS for the terminal device through the PS domain, sending, by the mobility management network element in the PS domain, a location update request to a mobility management network element in a circuit switched (CS) domain, wherein the location update request is used to implement registration of the terminal device with the CS domain.
However, Hong discloses in Figure 4 and [0070]-[0073], when an MME supports the `SMS in MME` function with respect to an UE that requests SMS-only and when the MME receives an SMS-only indication, steps 4-7 (location update) may be omitted. That is, when the MME determines `SMS in MME` as an SMS service delivery method for the UE, after receiving the SMS-only indication from the UE, steps 4-7 may be omitted.  Steps 4-7 include the MME transmitting a location update request message to MSC/VLR 403 (i.e. a location update request to MME in CS domain), and the MSC/VLR transmitting a location update accept message to the MME 402.
Examiner notes that the recitation above is indicative that the MME does not register with the CS domain when the MME supports SMS and the UE is requesting SMS-only.  However, if that criteria is not met, it can be concluded that steps 4-7 are not omitted.  In other words, when a UE sends an attach request with SMS-only, and the MME does not support “SMS in MME”, it can be concluded that steps 4-7 are not omitted, and that a CS registration is performed via a location update procedure as described in steps 4-7 of Figure 4.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong to include the 
Hong does not explicitly teach wherein the terminal device is an IoT terminal device.
However, terminal devices operating in an Internet of Things networking environment is a well known concept in the art.  For example, in a similar field of endeavor, Catovic discloses in [0006]-[0007], Cellular Internet of Things (CIoT) as a type of wireless communication technology that may provide certain CIoT features at the upper layer. A registration request sent by the UE may indicate the UE supports one or more CIoT features (i.e. the terminal device is an IoT terminal device) such as an attach procedure without PDN connectivity, CP IoT optimization, and UP CIoT optimization. [0050],[0056] and [0061]-[0062], further discloses CIoT features such as “support for SMS without attaching to both CS services and PS services (e.g., combined attach)”.  Examiner notes that this is indicative of “support for SMS without combined attach” since a “combined attach” is indicative of attaching to both CS and PS services.  This is further evidenced in [0056], [0064] and in [0081], in which CIoT feature incompatibility is detected when the UE “requests SMS without combined attach”. [0051], further discloses when a UE attempts register with a network and use one or more of the CIoT features, the UE may indicate in a registration request (e.g., that is sent to a core network entity) which of the CIoT features UE intends to use. "Registration" as used herein may mean an attach procedure or a TA update procedure. A "registration request" and/or a "registration reject message" as used herein may mean sending an attach request message, an attach reject message, a Tracking Area Update 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong to include the above limitations as suggested by Catovic, as Internet of Things allows for improved scalability over previous telecommunication standards as disclosed in [0004] of Catovic.

Regarding Claim 2, Hong/Catovic teaches The method according to claim 1, wherein Hong further teaches  the method further comprises: receiving, by the mobility management network element in the PS domain, a location update accept message from the mobility management network element in the CS domain, wherein the location update accept message is used to indicate that the mobility management network element in the CS domain accepts the registration of the terminal device with the CS domain. (Figure 4 and [0070]-[0073], discloses the MSC/VLR transmitting a location update accept message to the MME 402)

Regarding Claim 8, Hong teaches A mobility management network element, (Figure 4, illustrates MME) comprising at least one processor; and a non-transitory computer readable medium having a plurality of computer readable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: (Figure 13, further illustrates an information storage unit within MME)
receive a non-combined registration request from a terminal device, (Figure 4 and [0060]-[0062], discloses MME 402 receiving an attach request from UE 401, in which the attach type indicates “EPS attach” (i.e. non-combined registration request).  Examiner notes that [0058], [0061], and [0062], describes different kinds of attach types, including an “EPS attach” (i.e. non-combined registration request) and a combined EPS/IMSI attach (i.e. combined registration request)) wherein the non-combined registration request carries Short Message Service (SMS) only indication information, which indicates that the terminal supports SMS transfer without combined procedure; ([0062], discloses the additional update type information of the attach request indicates “SMS-ONLY”. Examiner notes that [0058], [0061], and [0062], describes different kinds of attach types, including an “EPS attach” (i.e. non-combined registration request) and a combined EPS/IMSI attach (i.e. combined registration request). [0062], discloses by specifying the attach type as `EPS attach` and the additional update type as `SMS-only,` a UE may notify that a UE is for a PS-only subscription (i.e. SMS transfer without combined procedure). That is, when the UE corresponds to a PS-only subscription, an SMS-only indication may be included in an EPS attach request message
when Hong does not explicitly teach determine whether the mobility management network element can transfer an SMS for the terminal device through a PS domain; and send a location update request to a mobility management network element in a circuit switched (CS) domain when determining that the mobility management network element cannot transfer the SMS for the terminal device through the Packet switched (PS) domain, wherein the location update request is used to implement registration of the terminal device with the CS domain.
However, Hong discloses in Figure 4 and [0070]-[0073], when an MME supports the `SMS in MME` function with respect to an UE that requests SMS-only and when the MME receives an SMS-only indication, steps 4-7 (location update) may be omitted. That is, when the MME determines `SMS in MME` as an SMS service delivery method for the UE, after receiving the SMS-only indication from the UE, steps 4-7 may be omitted.  Steps 4-7 include the MME transmitting a location update request message to MSC/VLR 403 (i.e. a location update request to MME in CS domain), and the MSC/VLR transmitting a location update accept message to the MME 402.
Examiner notes that the recitation above is indicative that the MME does not register with the CS domain when the MME supports SMS and the UE is requesting SMS-only.  However, if that criteria is not met, it can be concluded that steps 4-7 are not omitted.  In other words, when a UE sends an attach request with SMS-only, and the MME does not support “SMS in MME”, it can be concluded that steps 4-7 are not omitted, and that a CS registration is performed via a location update procedure as described in steps 4-7 of Figure 4.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong to include the above limitations, in order to provide a PS-only UE with efficient SMS service as indicated in [0010] of Hong.
Hong does not explicitly teach wherein the terminal device is an Internet of Things (IoT) terminal device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong to include the 


Regarding Claim 9, Hong/Catovic teaches The mobility management network element according to claim 8, wherein Hong further teaches the at least one processor is configured to receive a location update accept message from the mobility management network element in the CS domain, wherein the location update accept message is used to indicate that the mobility management network element in the CS domain accepts the registration of the terminal device with the CS domain. (Figure 4 and [0070]-[0073], discloses the MSC/VLR transmitting a location update accept message to the MME 402)

Regarding Claim 15, Hong teaches A non-transitory computer readable medium storing computer instructions, wherein when executed by one or more processors of a device, (Figure 13, illustrates MME including information storage unit and communication units) the computer instructions cause the device to perform the operations comprising: 
receiving a non-combined registration request from a terminal device, (Figure 4 and [0060]-[0062], discloses MME 402 receiving an attach request from UE 401, in which the attach type indicates “EPS attach” (i.e. non-combined registration request).  Examiner notes that [0058], [0061], and [0062], describes different kinds of 
wherein the non-combined registration request carries Short Messaging Service (SMS) only indication information, which indicates that the terminal supports SMS transfer without combined procedure; ([0062], discloses the additional update type information of the attach request indicates “SMS-ONLY”. Examiner notes that [0058], [0061], and [0062], describes different kinds of attach types, including an “EPS attach” (i.e. non-combined registration request) and a combined EPS/IMSI attach (i.e. combined registration request). [0062], discloses by specifying the attach type as `EPS attach` and the additional update type as `SMS-only,` a UE may notify that a UE is for a PS-only subscription (i.e. SMS transfer without combined procedure). That is, when the UE corresponds to a PS-only subscription, an SMS-only indication may be included in an EPS attach request message.
Hong does not explicitly teach when determining that the device cannot transfer an SMS for the terminal device through a packet switched (PS) domain, sending a location update request to a mobility management network element in a circuit switched (CS) domain, wherein the location update request is used to implement registration of the terminal device with the CS domain.
However, Hong discloses in Figure 4 and [0070]-[0073], when an MME supports the `SMS in MME` function with respect to an UE that requests SMS-only and when the MME receives an SMS-only indication, steps 4-7 (location update) may be omitted. That is, when the MME determines `SMS in MME` as an SMS service delivery method for the UE, after receiving the SMS-only indication from the UE, steps 4-7 may be omitted.  
Examiner notes that the recitation above is indicative that the MME does not register with the CS domain when the MME supports SMS and the UE is requesting SMS-only.  However, if that criteria is not met, it can be concluded that steps 4-7 are not omitted.  In other words, when a UE sends an attach request with SMS-only, and the MME does not support “SMS in MME”, it can be concluded that steps 4-7 are not omitted, and that a CS registration is performed via a location update procedure as described in steps 4-7 of Figure 4.
Hong does not explicitly teach wherein the terminal device is an Internet of Things (IoT) terminal device.
However, terminal devices operating in an Internet of Things networking environment is a well known concept in the art.  For example, in a similar field of endeavor, Catovic discloses in [0006]-[0007], Cellular Internet of Things (CIoT) as a type of wireless communication technology that may provide certain CIoT features at the upper layer. A registration request sent by the UE may indicate the UE supports one or more CIoT features (i.e. the terminal device is an IoT terminal device) such as an attach procedure without PDN connectivity, CP IoT optimization, and UP CIoT optimization. [0050],[0056] and [0061]-[0062], further discloses CIoT features such as “support for SMS without attaching to both CS services and PS services (e.g., combined attach)”.  Examiner notes that this is indicative of “support for SMS without combined attach” since a “combined attach” is indicative of attaching to both CS and PS services.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong to include the above limitations as suggested by Catovic, as Internet of Things allows for improved scalability over previous telecommunication standards as disclosed in [0004] of Catovic.

Regarding Claim 16, Hong/Catovic teaches The non-transitory computer readable medium according to claim 15, wherein Hong further teaches the operations further comprises: receiving, a location update accept message from the mobility management network element in the CS domain, wherein the location update accept message is used to indicate that the mobility management network element in the CS domain accepts the registration of the terminal device with the CS domain. (Figure 4 and [0070]-[0073], discloses the MSC/VLR transmitting a location update accept message to the MME 402)

Regarding Claim 19, Hong/Catovic teaches the method according to claim 1, wherein Catovic further teaches the non-combined registration request is a non-combined attach request.  ([0051], further discloses when a UE attempts register with a network and use one or more of the CIoT features, the UE may indicate in a registration request (e.g., that is sent to a core network entity) which of the CIoT features UE intends to use. "Registration" as used herein may mean an attach procedure or a TA update procedure. A "registration request" and/or a "registration reject message" as used herein may mean sending an attach request message, an attach reject message, a Tracking Area Update (TAU) request message, and/or a TAU reject message. A "cause value" as used herein may mean a cause information element (IE).) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 20, Hong/Catovic teaches The method according to claim 1, wherein Catovic further teaches the non-combined registration request is a non-combined tracking area updating request. ([0051], further discloses when a UE attempts register with a network and use one or more of the CIoT features, the UE may indicate in a registration request (e.g., that is sent to a core network entity) which of the CIoT features UE intends to use. "Registration" as used herein may mean an attach procedure or a TA update procedure. A "registration request" and/or a "registration reject message" as used herein may mean sending an attach request message, an attach reject message, a Tracking Area Update (TAU) request message, and/or a TAU 

Regarding Claim 21, Hong teaches A Short Message Service (SMS) processing system in an Internet of Things (IoT), comprising: 
a mobility management network element in a packet switched (PS) domain, the mobility management network element in the PS domain configured to: receive a non-combined registration request from a terminal device, (Figure 4 and [0060]-[0062], discloses MME 402 receiving an attach request from UE 401, in which the attach type indicates “EPS attach” (i.e. non-combined registration request).  Examiner notes that [0058], [0061], and [0062], describes different kinds of attach types, including an “EPS attach” (i.e. non-combined registration request) and a combined EPS/IMSI attach (i.e. combined registration request))
wherein the non-combined registration request carries SMS only indication information, which indicates that the terminal device supports SMS transfer without combined procedure; ([0062], discloses the additional update type information of the attach request indicates “SMS-ONLY”. Examiner notes that [0058], [0061], and [0062], describes different kinds of attach types, including an “EPS attach” (i.e. non-combined registration request) and a combined EPS/IMSI attach (i.e. combined registration request). [0062], discloses by specifying the attach type as `EPS attach` and the additional update type as `SMS-only,` a UE may notify that a UE is for a PS-only subscription (i.e. SMS transfer without combined procedure). That is, when the 
Hong does not explicitly teach determine that the mobility management network element in the PS domain cannot transfer an SMS for the terminal device through the PS domain; and send a location update request to a mobility management network element in a circuit switched (CS) domain, wherein the location update request is used to implement registration of the terminal device with the CS domain; the mobility management network element in the CS domain, the mobility management network element in the CS domain configured to receive the location update request from the mobility management network element in the PS domain.
However, Hong discloses in Figure 4 and [0070]-[0073], when an MME supports the `SMS in MME` function with respect to an UE that requests SMS-only and when the MME receives an SMS-only indication, steps 4-7 (location update) may be omitted. That is, when the MME determines `SMS in MME` as an SMS service delivery method for the UE, after receiving the SMS-only indication from the UE, steps 4-7 may be omitted.  Steps 4-7 include the MME transmitting a location update request message to MSC/VLR 403 (i.e. a location update request to MME in CS domain), and the MSC/VLR transmitting a location update accept message to the MME 402.
Examiner notes that the recitation above is indicative that the MME does not register with the CS domain when the MME supports SMS and the UE is requesting SMS-only.  However, if that criteria is not met, it can be concluded that steps 4-7 are not omitted.  In other words, when a UE sends an attach request with SMS-only, and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong to include the above limitations, in order to provide a PS-only UE with efficient SMS service as indicated in [0010] of Hong.
Hong does not explicitly teach wherein the terminal device is an IoT terminal device.
However, terminal devices operating in an Internet of Things networking environment is a well known concept in the art.  For example, in a similar field of endeavor, Catovic discloses in [0006]-[0007], Cellular Internet of Things (CIoT) as a type of wireless communication technology that may provide certain CIoT features at the upper layer. A registration request sent by the UE may indicate the UE supports one or more CIoT features (i.e. the terminal device is an IoT terminal device) such as an attach procedure without PDN connectivity, CP IoT optimization, and UP CIoT optimization. [0050],[0056] and [0061]-[0062], further discloses CIoT features such as “support for SMS without attaching to both CS services and PS services (e.g., combined attach)”.  Examiner notes that this is indicative of “support for SMS without combined attach” since a “combined attach” is indicative of attaching to both CS and PS services.  This is further evidenced in [0056], [0064] and in [0081], in which CIoT feature incompatibility is detected when the UE “requests SMS without combined attach”. [0051], further discloses when a UE attempts register with a network and use one or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong to include the above limitations as suggested by Catovic, as Internet of Things allows for improved scalability over previous telecommunication standards as disclosed in [0004] of Catovic.


Regarding Claim 22, Hong/Catovic teaches The system according to claim 21, wherein: Hong further teaches the mobility management network element in the CS domain is further configured to send a location update accept message to the mobility management network element in the PS domain, wherein the location update accept message is used to indicate that the mobility management network element in the CS domain accepts the registration of the terminal device with the CS domain; and the mobility management network element in the PS domain is further configured to receive the location update accept message.(Figure 4 and [0070]-[0073], discloses the MSC/VLR transmitting a location update accept message to the MME 402)

Claims 3-4, 10-11, 17-18, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong/Catovic in view of US 2015/0341889 A1 to Starsinic et al. (hereinafter “Starsinic”)

Regarding Claim 3, Hong/Catovic teaches The method according to claim 2, wherein Hong teaches an updating location accept message (see Figure 4), but Hong/Catovic does not explicitly teach the location update accept message comprises a CS domain mobility management parameter, and the method further comprises: storing, by the mobility management network element in the PS domain, the CS domain mobility management parameter, wherein when the mobility management network element in the PS domain needs to implement the registration of the terminal device with the CS domain again, the CS domain mobility management parameter is used to implement the registration of the terminal device with the CS domain. 
However, in a similar field of endeavor, Starsinic discloses in Figures 6A and 6B and [0104]-[0106], an attachment procedure in which an update location request is transmitted by an MME/SGSN to an HSS, and an update location ACK is returned to the MME/SGSN in step 632. [0147] and Figure 7, further illustrates a location updating accept message that may further include a plurality of IEs, further including a reject cause IE for the case where the network accepts the attach, but the SCS requested that the attach not be accepted. An SCS backoff timer IE 710 (i.e. parameter) may also be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong/Catovic to include the above limitations as suggested by Starsinic, thus avoiding additional activity on control and user planes as indicated in [0004] of Starsinic.


Regarding Claim 4, Hong/Catovic teaches the method according to claim 1, wherein the method further comprises:
Hong teaches an MME receiving an updating location accept message (see Figure 4), but Hong/Catovic does not explicitly teach receiving, by the mobility management network element in the PS domain, a location update reject message from the mobility management network element in the CS domain, wherein the location update reject message is used to indicate that the mobility management network element in the CS domain rejects the registration of the terminal device with the CS domain; and sending, by the mobility management network element in the PS domain, first indication information to the terminal device, wherein the first indication information is used to indicate that the mobility management network element in the PS domain cannot provide an SMS service for the terminal device.
However, in a similar field of endeavor, Starsinic discloses in Figures 6A and 6B and [0104]-[0106], an attachment procedure in which an update location request is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Hong/Catovic to include the above limitations as suggested by Starsinic, thus avoiding additional activity on control and user planes as indicated in [0004] of Starsinic.

Claims 10 and 11 are rejected for having the same limitations as claims 3 and 4, except the claims are in apparatus format.
Claims 17 and 18 are rejected for having the same limitations as claims 3 and 4, except the claims are in non-transitory computer readable medium format.
Claims 23 and 24 are rejected for having the same limitations as claims 3 and 4, except the claims are in system format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477